Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Horton et al.			:
Application No. 15/330,977			:		Decision on Petition under
Filing Date: August 19, 2016			:		37 C.F.R. § 1.78(c)		
Patent No. 10,511,712				:
Issue Date: December 17, 2019		:
Attorney Docket No. 26940.14		:


This is a decision on the petition under 37 C.F.R. § 1.78(c) filed November 20, 2020, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 62/277,957 filed on January 12, 2016.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The petition fee was previously paid on December 17, 2019.  Therefore, the renewed petition does not need to include a petition fee.  

Facts Involving Application No. 15/242,434

Application No. 15/242,434 was filed by reference to Application No. 62/277,957 on August 19, 2016.

The papers submitted on August 19, 2016, a specification (23 pages including 5 pages of claims and an abstract), drawings (4 sheets), and an application data sheet (“ADS”).

The ADS does not include any benefit claims.  

A petition under 37 C.F.R. § 1.182 was filed on November 2, 2016.  Papers supplementing the petition were filed on April 5, 2017.  The petition, as supplemented, requests the Office remove the “Specification, Claims, Abstract, and Drawings filed on August 19, 2016” from the file and process the papers “as a new application with the original filing date.”  The papers include a corrected ADS seeking to add a benefit claim to Application No. 62/277,957 filed January 12, 2016.  The benefit claim was improper for the following reasons:

(1)	The benefit claim was not filed timely and failed to include a grantable petition under 37 C.F.R. § 1.78(c); and
  	(2)	The benefit claim failed to identify the relationship between the applications. 

The Office issued a decision dismissing the petition on June 5, 2017, as a result of problems involving the corrected ADS.  The decision states a new corrected ADS must be filed.  The decision indicates the filing by reference and benefit claim sections of the new ADS must left blank.  The decision states, with emphasis added,

If applicants wish for the new application, which will be created once a grantable 
petition under 37 C.F.R. § 1.182 has been filed, to include a benefit claim to Application No. 62/277,957, a grantable petition under 37 C.F.R. § 1.78(c) must be filed in the new application after the new application has been created.

A renewed petition under 37 C.F.R. § 1.182 was filed on June 23, 2017.  

A decision granting the renewed petition was issued on October 27, 2017.  The decision states,

In response to the renewed petition, the Office has removed the specification (including the claims and abstract) and drawings filed August 19, 2016, and the corrected ADS filed June 23, 2017, from the file for Application No. 15/242,434 and placed them in the file for Application No. 15/330,977.

Facts Involving Application No. 15/330,977

Application No. 15/330,977 was prosecuted and a Notice of Allowance was issued on   September 24, 2019.  The application issued as a patent on December 17, 2019.

A petition under 37 C.F.R. § 1.78(c) seeking to add a benefit claim to provisional Application No. 62/277,957 was filed on the same date the patent issued.

The Office issued a decision dismissing the petition on August 14, 2020.  

The decision was dismissed in order to allow the Office to request additional information concerning the delay in the submission of the petition.  

The petition was also dismissed because the petition failed to include a request for a certificate of correction to amend the front page of the patent to reflect the desired change to the benefit information of record.  

Discussion

Information Concerning the Period of Delay

The prior decision indicates any renewed petition filed in response to this decision should identify facts and provide an explanation sufficient to show the entire period of delay was unintentional.

The decision states,

The renewed petition should include the identification of the earliest date on or after December 11, 2017, that applicants first recognized the need to take one or more actions to add the benefit claim.

Applicants initially prosecuted the application via the law firm of Gilbridge, Tusa, Last & Spellane, LLC (“Gilbridge”).

During July 2019, Applicants engaged the services of the law firm of Diserio, Martin, O’Conner & Castiglioni (“Diserio”).  A power of attorney to Diserio was accepted by the Office on    August 13, 2019.

The petition indicates Diserio first discovered the need to file the petition under 37 C.F.R.            § 1.78(c) shortly before paying the issue fee on November 7, 2019.

The information in the renewed petition is sufficient to establish the entire delay after applicants engaged the services of Diserio was unintentional.  

Unfortunately, the renewed petition fails to adequately address the delay period of delay prior to July 2019.  Specifically, the petition does not address the issue of whether Gilbridge or the applicants were aware of the need to add a benefit claim to the provisional application prior to July 2019.

Any renewed petition filed in response to this decision should identify the reason(s) a petition to add the benefit claim was not filed during the period beginning on December 11, 2017, and ending on the date the applicants engaged the services of Diserio.

The Request for a Certificate of Correction

The request for a certificate of correction filed with the petition seeks to amend the title page of the patent to state, “This application claims the benefit of US Provisional Patent No.: 62/277,957, filed on January 12, 2016.”  The requested change to the title page is inconsistent with the format in which benefit claims are listed on the title pages of patents.  A new request for a certification of correction should be filed.  The new request does not require the submission of a new fee.  

When submitting the new request, applicant may wish to use form PTO/SB/44 and include language such as the following:

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below: On the Title Page

After the “Prior Publication Data” section, insert section as follows:

-Related U.S. Application Data
(60) Provisional application No. 62/277,957, filed on January 12, 2016.-

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.